DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,372,277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:







[AltContent: textbox (Claim 16 of Application 17/717,639 discloses:
A display device comprising:
a first substrate;
a first organic insulating film arranged in a circumference area outside a display area for displaying images:
a second substrate;
a second organic insulating film formed in the circumference area on the second substrate to face the first substrate:
a seal material arranged between the first organic insulating film and the second organic insulating film;
a plurality of spacers arranged in a line in the seal material between the first organic insulating film and the second organic insulating film:
a resin layer arranged between the first organic insulating film and the second organic insulating film in the circumference area, and formed in a rectangular frame shape;
a first polarizing plate arranged in an external surface of the first substrate: and
a second polarizing plate arranged in an external surface of the second substrate, wherein
a width of the resin layer along a first side of the first substrate is a first width,
a width of the resin laver along a second side of the first substrate is a second width, the first side intersects the second side, 
a part of the seal material at the first side overlaps the resin layer in a normal direction of the first substrate,
ends of the first polarizing plate and the second polarizing plate along the first side are located inside an end of the second substrate, and
an air gap between the resin layer and the second organic insulating film is formed in an area between the end of the second polarizing plate and the end of the second substrate.)][AltContent: textbox (Claim 1 of U.S. Patent 11,372,277 discloses:
A display device comprising: 
a first substrate; 
a first organic insulating film arranged in a circumference area outside a display area for displaying images; 
a second substrate; 
a second organic insulating film formed in the circumference area on the second substrate to face the first substrate; 
a seal material arranged between the first organic insulating film and the second organic insulating film; 
a plurality of spacers arranged in a line in the seal material between the first organic insulating film and the second organic insulating film; 
a resin layer arranged between the first organic insulating film and the second organic insulating film in the circumference area, and formed in a rectangular frame shape; 
a first polarizing plate arranged in an external surface of the first substrate; and 
a second polarizing plate arranged in an external surface of the second substrate, wherein 
a first width of the resin layer along a first side of the first substrate is larger than a second width of the resin layer along a second side of the first substrate, the first side intersects the second side, each of the first width and the second width corresponds to a length orthogonal to an extension direction of the resin layer, 
a part of the seal material at the first side overlaps the resin layer in a normal direction of the first substrate, 
ends of the first polarizing plate and the second polarizing plate along the first side are located inside an end of the second substrate, and 
an air gap between the resin layer and the second organic insulating film is formed in an area between the end of the second polarizing plate and the end of the second substrate.)]
Therefore, claim 16 of Application 17/717,639 is disclosed in claim 1 of U.S. Patent 11,372,277.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,372,277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 2 of U.S. Patent 11,372,277 discloses:
The display device according to claim 1, wherein the first substrate is larger than the second substrate, and the first substrate includes an area that is exposed without overlapping with the second substrate.)][AltContent: textbox (Claim 17 of Application 17/717,639 discloses:
The display device according to claim 16, wherein
the first substrate is larger than the second substrate, and
the first substrate includes an area that is exposed without overlapping with the second substrate.)]
Therefore, claim 17 of Application 17/717,639 is disclosed in claim 2 of U.S. Patent 11,372,277.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,372,277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 3 of U.S. Patent 11,372,277 discloses:
The display device according to claim 2, further comprising a signal source circuit located in the area that is exposed without overlapping with the second substrate.)][AltContent: textbox (Claim 18 of Application 17/717,639 discloses:
The display device according to claim 17, further comprising a signal source circuit located in the area that is exposed without overlapping with the second substrate.)]
Therefore, claim 18 of Application 17/717,639 is disclosed in claim 3 of U.S. Patent 11,372,277.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,372,277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
[AltContent: textbox (Claim 3 of U.S. Patent 11,372,277 discloses:
A display device comprising: 
a first substrate; 
a first organic insulating film arranged in a circumference area outside a display area for displaying images; 
a second substrate; 
a second organic insulating film formed in the circumference area on the second substrate to face the first substrate; 
a seal material arranged between the first organic insulating film and the second organic insulating film; 
a plurality of spacers arranged in a line in the seal material between the first organic insulating film and the second organic insulating film; 
a resin layer arranged between the first organic insulating film and the second organic insulating film in the circumference area, and formed in a rectangular frame shape; 
a first polarizing plate arranged in an external surface of the first substrate; and 
a second polarizing plate arranged in an external surface of the second substrate, wherein 
a first width of the resin layer along a first side of the first substrate is larger than a second width of the resin layer along a second side of the first substrate, the first side intersects the second side, each of the first width and the second width corresponds to a length orthogonal to an extension direction of the resin layer, 
a part of the seal material at the first side overlaps the resin layer in a normal direction of the first substrate, 
ends of the first polarizing plate and the second polarizing plate along the first side are located inside an end of the second substrate, and 
an air gap between the resin layer and the second organic insulating film is formed in an area between the end of the second polarizing plate and the end of the second substrate.)][AltContent: textbox (Claim 19 of Application 17/717,639 discloses:
The display device according to claim 17, wherein
the first width of the resin layer along the first side is larger than the second width of the resin laver along the second side.)]
Therefore, claim 19 of Application 17/717,639 is disclosed in claim 1 of U.S. Patent 11,372,277.


Allowable Subject Matter
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 20 (having all the combination of features including wherein a thickness of the seal material is larger than that of the spacer, and a thickness of the spacer is the same as that of the resin layer).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871